Per Curiam.

The information in this case charges that the deféndant on, &c., at, &c., “did maliciously and mischievously injure one wagon, the property of Peter S. Kennedy, of the value of 40 dollars, by then and there -removing from the ends of the axletrees of said wagon the nuts or taps on the same, and by then and there removing the hammer and neck yoke of said wagon where the said Kennedy could never find them — the said taps, hammer and neck yoke — which taps, &c., were of the value of 7 dollars, and by means of said injuries the wagon was damaged 7 dollars; all to the damage of said Kennedy 7 dollars.” The defendant moved to quash the information; the Court sustained the motion, and the plaintiff excepted.
We perceive nothing objectionable in this information. It charges affirmatively that the defendant, by removing the taps, hammer and neck yoke from the wagon, damaged it 7 dol*207lars; and whether the wagon was thus injured was a question for the jury. The State v. Glevinger, 14 Ind. 366.
Oscar B. Hord, Attorney General, and John C. Bufkin, for the State.
The judgment is reversed, with costs. Cause remanded for trial.